—Order, Family Court, New York County (Sara Schechter, J.), entered May 31, 1995, which adjudicated respondent a juvenile delinquent and placed him with the New York State Division for Youth for a period of up to 18 months upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the third degree (two counts), criminal sale of a controlled substance in the fifth degree (two counts), and criminal possession of a controlled substance in the fifth degree, unanimously reversed, on the law and the facts, without costs or disbursements, and the petition dismissed.
In the totality of circumstances, the police officer’s testimony that she observed respondent hand Sanchez "small white shiny objects” and the recovery from Sanchez of two yellow tinted *269bags of crack cocaine do not sufficiently link respondent with the drugs so as to establish beyond a reasonable doubt his possession or sale of the cocaine. Evidence linking respondent to the crack cocaine recovered from Grahm is similarly deficient. While the officer testified that respondent "stretch[ed] his hand into [Grahm’s] open palm,” she admitted that she did not actually see any items being passed to Grahm. There was no testimony that the two men arrested as buyers were the ones involved in the underlying transactions or that the drugs recovered from Sanchez resembled the shiny objects earlier observed. At arrest, respondent was not found to be in possession of any drugs. Nor were any drugs found in the dumpster from which he allegedly took the drugs at the time of the sales. Accordingly, the evidence was insufficient to prove beyond a reasonable doubt that respondent possessed or sold the crack cocaine recovered from Sanchez and Grahm. Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.